UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-2211



JORGE EDUARDO VAZQUEZ,

                                           Plaintiff - Appellant,

         versus

MARYLAND PORTS ADMINISTRATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M.J. Garbis, District Judge. (CA-94-460-
MJG)


Submitted:   November 21, 1995           Decided:   August 2, 1996


Before WILKINSON, Chief Judge,    HAMILTON,    Circuit   Judge,   and
PHILLIPS, Senior Circuit Judge.

Affirmed by unpublished per curiam opinion.


Jorge Eduardo Vazquez, Appellant Pro Se. Donald Arnold Krach,
MARYLAND PORTS ADMINISTRATION, Baltimore, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

summary to the Defendant in his employment discrimination suit. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Vazquez v. Maryland Port Admin., No. CA-94-460-MJG
(D. Md. June 8, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2